DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/21 has been entered. 
RESPONSE TO AMENDMENT
	The arguments and amendments filed on 4/23/21 are acknowledged.   Claims 1-8, 10, 11, and 14 are canceled.  Claim 9 has been amended.  Claims 9, 12, 13, and 15-21 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12, 13, and 15-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chomik USPA_20030218022_A1 in view of Rosinski WO_9712758_A1 and Tai USPA_20050148268_A1.
1.	Regarding Claims 9, 12, 13, and 15-21, Chomik discloses using blown film process (corresponds to claimed method of Applicants' Claims 9 and 15) to produce multilayer films (paragraph 0036) for packaging (paragraph 0007) malodorous waste items such as soiled diapers (corresponds to claimed limitations of Applicants' Claims 9, 18, and 19) wherein said multilayer film has a nylon (corresponds to claimed polyamide 6 or 66) layer (corresponds to claimed oxygen barrier layer) sandwiched between two layers (corresponds to claimed inner and outer layers) made of high density polyethylene (paragraph 0039).  
2.	However, Chomik does not disclose the claimed ethylene alpha olefin copolymer of instant Claim 9.  Also, Chomik does not disclose using the claimed substantially non-resilient material.  Finally, Chomik does not disclose the claimed intermediate layer comprising adhesive resin.
3.	Rosinski discloses films for packaging (Abstract) that exhibits good purge-resistance, good seal strength, economically manufacturable, good oxygen barrier, good shelf-life (Page 3, Lines 21-26), good sealability (Page 6, Lines 6-10), and good adhesion (Page 4, Lines 29-31) comprising olefin layers used as outer layers (corresponding to Applicants’ “outer layer” and “inner layer” where the latter is in actuality another outer layer) Rosinski discloses that said olefins can be ethylene octene copoylmers can (Page 14, Lines 1-5) and this is what is “most preferable” (Page 16, Lines 22-25) having a density of less than 0.95 (Page 18, Lines 16-28).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer and inner layers, of Chomik, by using the afore-mentioned ethylene octene copolymers, of Rosinski.  One of ordinary skill in the art would have been motivated in doing so in order to obtain good purge-resistance, good seal strength, economically manufacturable, good oxygen barrier, good shelf-life, good sealability, and good adhesion.
5.	Although the claimed grammage is not disclosed, it is known that relatively thicker films results in providing barrier properties as mentioned previously.  Therefore, the Examiner respectfully submits that given that the material and density of the applied art of record are known and the same as that being claimed by Applicants, it would be expected for one of ordinary skill in the art to know how to vary the thickness to arrive at a predetermined grammage based on end-user product specifications.  
6.	Tai discloses using an adhesive that can be made of maleic anhydride grafted olefin polymer (corresponds to claimed adhesive material) that can be used in the form of a layer (corresponds to claimed intermediate layer comprising an adhesive) (Abstract) in the making of diapers wherein the diaper gains mechanical direction and cross direction strengths (paragraph 0020).
7.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the multilayer, of Chomik, by including the aforementioned layer comprising adhesive within its construction, as disclosed by Tai.  One of ordinary 
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 2, 2021